January 15, 2013 Dreyfus Short-Intermediate Government Fund Supplement to Summary and Statutory Prospectus dated April 1, 2012 The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Robert Bayston and Nate Pearson, CFA are the fund's primary portfolio managers, positions they have held since January 2013. Mr. Bayston is responsible for treasury inflation protected securities and derivative strategies with Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation.
